,<4\0 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I of I   /   5"
                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                              (For Offenses Committed On or After November 1, 1987)
                                       v.
                                                                              Case Number: 2: 19-mj-8846
                      Agustin Hernandez-Marin




 REGISTRATION NO. 84174298
                                                                                                            MAR 25 2019
 THE DEFENDANT:
  ~ pleaded guilty to count(s) _1_of_C_o_m~pl_a_in_t_ _ _ _ _ _ _ _ _---ff-:-::-:-:-':-'----":~':'*':"~~~~hit?\!Tl"l""t-
  O was found guilty to count(s)                                            1, ,
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                     Nature of Offense                                                          Count Number(s)
 8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                1

  0 The defendant has been found not guilty on count(s)
                                                   --------------------------------------
  0 Count(s)                                             dismissed on the motion of the United States.
                     -----------------------------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               ~ TIME SERVED                                0 __________ days

   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   0 Court recommends defendant be deported/removed with relative,                           charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Monday, March 25,2019
                                                                            Date of Imposition of Sentence


  Received
                =ou=s~M~----------
                                                                                                              . LEWIS
                                                                                                             !STRATE IDDGE


  Clerk's Office Copy                                                                                                       2: 19-mj-8846
